Rice, J.—
School Districts are authorized by law to raise money for the purpose of erecting, repairing, purchasing, and removing school-houses. R. S., c. 17, § 8. It does not appear in what manner the district, in this case, claimed title to the old school-house. The first assessment of which the plaintiff complains, was made for the purpose of removing the school-house and repairing the same. The law does not prescribe the place where a school-house may be purchased, nor the manner in which it may be removed or repaired.
Justices of the peace are authorized to administer to clerks of school districts the oath of office, and when a certificate of such oath is found extended upon the records of the district, in the absence of other proof, it is presumed to have been placed upon record by the proper recording officer, in conformity with his duty.
The selectmen in the location of the school-house, do not appear to have acted under authority conferred upon them by the statute, in case of a disagreement on the part of the district, but in harmony with the whole district, by its invitation, and under a vote thereof which seems to have been passed without dissent. Their acts under such circumstances were merely recommendatory, not compulsory.
The second tax appears to have been paid without objection.
No such substantial deviations from the requirements-of the statute have been indicated as would relieve the plaintiff from his obligation to pay this tax, or as will entitle him to recover back the money paid, even had it been paid under protest and by duress. Plaintiff nonsuit.
Tenset, J., did not sit.